 STEWART DRAYAGE 439 Stewart Drayage, A Subsidiary of Fritz Companies, Inc. and Robert L. Silva, Jr. Case 32-CA-224 merly Case 20-CA-12922) September 27. 1978 DECISION AND ORDER BY MEMBERS PEr-;ELLO. ML'RPHY. AND TRCESDALE On March 17. 1978. Administrative Law Judge Harold A. Kennedy issued the attached Decision in this proceeding. Thereafter. Respondent filed tions and a supporting brief. and the General Counsel filed an answering brief (and errata) in response to Respondent's exceptions. Pursuant to the provisions of Section 3(b) of the National Labor Relations Act. as amended. the tional Labor Relations Board has delegated its thority in this proceeding to a three-member panel. The Board has considered the record and the tached Decision in light of the exceptions and briefs and has decided to affirm the rulings. findings. and conclusions of the Administrative Law Judge. as modified herein. We agree with the Administrative Law Judge's finding that Respondent violated Section 8(a)(3) and (I) of the Act by refusing to hire Charging Party ert L. Silva. Jr.. because of his union activities.' ever. we find that the record evidence fails to support the Administrative Law Judge's further finding that this unlawful discrimination commenced on or about March 19, 1977. as alleged in the complaint. Rather. we find that the record supports a finding of an 8(a)(3) and (I) violation only from May 6. 1977.2 Since 1970 Charging Party Silva has been ployed as a casuallumper and has been a member of Brotherhood of Teamsters and Auto Truck Drivers Local 70, International Brotherhood of Teamsters. Chauffeurs. Warehouseman & Helpers of America. herein Local 70. As a Jumper, Silva assisted in the unloading of "piggyback" trailers at warehouses and distribution facilities. The arrival of these trailers is sporadic and. thus, Jumpers normally are employed only on an intermittent basis. From October 1976 until March 1977, Silva phoned Respondent each morning looking for work.3 1 In the absence of exceptiOns. Member Penello adopts. pro fornw. the Law Judge·s dec1sion not to defer to the gnevance and arh1trat1on procedure. See the opinwn m Ct'neral Amencun Transportatwn Corpoflllum. 228 NLRB 808 ( 1977). 1 Respondent readily adm1ts that uptm receipt of notiCe of the mstant unfair labor practice charge filed on May l\ 1977, it decided, for that rea· 'on, to refram frnm employ tog SJI\'a. Acconiingly. Re:-.ponJent ha:-. taken no exceplllJO to the Admw"trattve Law Judge's finding that II has vtol"ted Sec. 8(a)(4) of the Act Sine< Ma; 25, 1977, for the aome wnduct J Respondent ts a trucking firm provtding lransportatton anJ dell\ en ser-to SJn Frannscn Ba\ area " 238 NLRB No. 62 In checking directly with Respondent. Silva bypassed the contractually established hiring hall. as did manv others, as the designated means of obtaining ment.4 Until early March 1977. Silva followed the practice of calling Respondent directly for work. At that time he chose instead to utilize-the contract's hiring hall procedure for obtaining work. assertedlv in order to emphasize the inequities of the referr;l system and to get Local 70 to stop engaging in a terfuge of the contract and the hiring procedure." va had joined an organization known as the mittee to Reform Local 70" in October 1976. As an active member thereof, Silva had distributed and posted committee literature at various worksites and had often engaged fellow workers in open discussions concerning the Committee's ongoing activities. The Administrative Law Judge found that a number of employees at the companies serviced by Respondent complained to Respondent about Silva's continuous criticism of Local 70. The Administrative Law Judge further found that it was these complaints. dered by Silva's union activities. that led to three separate confrontations between Silva and John Wales. Respondent's assistant dispatcher. in which Wales told Silva to "cool it" and informed him he was known as a troublemaker. In view of these ments. which Respondent does not deny,5 and in light of the fact that Silva was last assigned work by spondent on March 19, 1977. the Administrative Law Judge concluded that Respondent's unlawful refusal to hire Silva commenced on that date. We disagree. Upon examination of the record fore us. we conclude that the General Counsel has failed to establish that Silva's lack of work for spondent in the period March 19. 1977. until May 5. 1977, was for reasons proscribed by the Act. Rather. we conclude that Silva's failure to obtain employment from Respondent during this period was the result of his own decision to abandon his prior practice of ing Respondent every morning to find out if work was available. The record reveals that those individuals who continued to make daily job inquiries out the period at issue received whatever work ments existed. Further. Respondent was under no firmative obligation to seek out specifically the services of Silva, hut could, at its option. either ploy those individuals who requested work or contact 'The hiring procedure required that prospective employees stgn anv of SL\ referral hsts ai the hall t<Jr which the) were eligible and then wa1i to be referred out as work became available. As diScu<>ed h; the AdminiStratl\e Law Judge. many Indtv1duals Circumvented thiS pfl>cedure by first making dtrect contact wnh a potential employer. After locating an openmg thiS VIdual would report to the hall, obtain a referral lag, and then report to the employer. fact. Wales' comments form the hasts for the 8(a)(l) vtolatwn:-. wht<.:h the Adminimative Law Judge found and wh1ch Respondent does not n>n· test  440 DECISIONS OF NATIONAL LABOR RELATIONS BOARD the hiring hall for any necessary personnel.6 As it was Silva's daily telephone inquiries that secured his lier employment, we find, in the absence of any clear evidence to the contrary, that Silva's inability to tain daily work assignments from Respondent was rectly attributable to his abandonment of that tice rather than to any unlawful conduct on the part of Respondent. Furthermore, the record is unclear as to the dates of either the events that precipitated the employees' complaints or Wales' admittedly unlawful comments. Thus, we are unable to conclude that such events provided the impetus for Respondent's ful conduct at that time. However, we do find that commencing on May 6, 1977, Respondent's failure to employ Silva was based on his aforementioned union activities and was in violation of the Act. On May 5, 1977. Silva was appointed stationary area Jumper at Ray-0-Vac, one of Respondent's tomers. This obligated Respondent under the tract to use Silva as its primary Jumper at Ray-0-Vac and it could not call the hiring hall for help unless other Jumpers were needed. On May 6, Silva phoned both Respondent and Ray-0-Vac and fied them of his new position. He further explained to Respondent that there would be no need for it to phone the hall for Jumpers as he would be reporting directly to Ray-0-Vac each day that a truck delivery was scheduled to arrive. Silva did so report but did not receive any work. Failing to receive any ments from Respondent, Silva telephoned dent's Operations Manager Gorham on May 12 and asked why Respondent was not using him at the Ray-0-Vac facility. Respondent was continuing to use Jumpers from the hiring hall. Gorham, who described Silva as a good worker, explained to Silva that spondent had "commitments at the hall," and "plus, we don't want any trouble." Notwithstanding Silva's continuing position as area Jumper at Ray-0-Vac, he worked only three times there for Respondent. each situation involving the assigned Jumper's being then unavailable. Viewed in the overall context in which Gorham's comments arose, i.e., Wales' threats and coercive statements and Respondent's admitted knowledge of Silva's union activities, we find that Respondent's fusal to employ Silva after May 6, 1977, was founded on the problems associated with Silva's pursuance of protected union reform activities and was therefore a violation of Section 8(a)(3) and (I) of the Act. While the evidence presented fails to support the com-'The General Counsel argues that masmuch as Respondent was tually entitled to call the hiring hall and specifically request Silva. as it had With another lumper. Jasper. its failure to do so evidences a discnminatory motive. We reject this position as Respondent was under no contractual duty to employ Silva and its dectsion to request Jasper for lumper work could have been for legttimate busmess reasons. plaint's allegation that the unlawful discrimination commenced on or about March 19. 1977, it does 
port a finding. and we so find, that Silva's union tivities were the causative factor behind Respondent's failure to employ Silva after May 6, 1977.7 AMENDED CoNCLt:SIONS or LA\\ I. Delete the Administrative Law Judge's graph (3) and substitute the following therefor: "3. Respondent violated Section 8(a)(3) and (I) of the Act by refusing to use Robert L. Silva, Jr .. tween May 6, 1977, and May 15, 1977, because he engaged in union activities." ORDER Pursuant to Section 10( c) of the National Labor Relations Act, as amended, the National Labor tions Board hereby adopts as its Order the mended Order of the Administrative Law Judge, as modified below, and hereby orders that the dent, Stewart Drayage. A Subsidiary of Fritz nies, Inc., Emeryville. California, its officers, agents, successors. and assigns, shall take the action set forth m the said recommended Order, as so modified: I. Delete the Administrative Law Judge's graph 2(a) and substitute the following therefor: "2(a) Offer to Robert L. Silva, Jr., immediate and full reinstatement to his former position or, if the sition no longer exists, a substantially equivalent tion without prejudice to his seniority and other rights and privileges, and make him whole in the manner prescribed in the remedy section of this sion for any loss of earnings incurred as a result of the discriminatory refusal to use him as a Jumper after May 6, 1977." 2. Substitute the attached notice for that of the Administrative Law Judge_ 1 Respondent argues that it was unaware that Silva's juns.d1ction as area lumper was limited to the Ray-0-Vac facility. Therefore. its decision not to employ him was based on a belief that Silva might, on an)' given day, be located anywhere within the industnal complex and consequently able for work. We reJect this contention as the record indicates that Stlva nottfied Gorham that he would be available for any lumper work at Ray-0-Vac. APPENDIX NoncE To EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government WE WILL NOT refuse to employ persons cause they have engaged 
in union or other tected concerted activities.  STEWART DRAYAGE 441 WE WILL MH refuse to employ persons cause they have filed unfair labor practice charges with the National Labor Relations Board. WE WILL discourage union or other tected concerted activities by making threatening or coercive statements to our employees. WE WILL Mn in any other manner interfere with. restrain. or coerce our employees in the ercise of their rights guaranteed under Section 7 of the Act. WE WILL reinstate Robert L. Silva, Jr., to his former position. or. if such position no longer exists. to a substantially equivalent position. without prejudice to his seniority and other rights and privileges, and make him whole for any loss of earnings, with interest, incurred as a result of the discriminatory refusal to use him as a lumper after May 6, 1977. STEWART DRAYAGE, A SL'BSIDIARY OF FRITZ Isc. DECISIOI\i HAROLD A. Ku..:r-.oEDY. Administrative Law Judge: This proceeding. instituted by a Regional Director of the eral Counsel of the National Labor Relations Board under the National Labor Relations Act, as amended (29 U.S.C. 151, et seq.) was heard before me on November 17 and 18. 1977. in San Francisco, California. The proceeding is based on a charge filed by Robert L. Silva. Jr., on May 25. 1977. which alleged that Respondent discnminated against him "by failing to hire him because of his union and/ or other protected concerted activities." The Regional Director sued a complaint on July 14. 1977, chargmg Respondent with vwlating Section 8(a)(3) and (I) of the Act in the lowing language (par. VI): Since on or about March 20. 1977. and continuing to date. Respondent has refused to hire Silva because of his membership in or activities on behalf of hood of Teamsters & Auto Truck Drivers Local 70, International Brotherhood of Teamsters. Chauffeurs. Warehousemen & Helpers of America or because he engaged in other protected concerted activities for the purpose of collective bargaining and/ or other mutual aid or protection. A number of issues were eliminated by Respondent's swer and stipulations reached at the hearing. The following facts are not in dispute: I. Respondent is a California corporation. has a place of business at Emeryville. California. and is in the business of providing drayage service. 2. Respondent is an employer as the term is used in tion 2 of the Act. It is engaged in commerce, and it is a business affecting commerce. During the past year dent provided services valued in excess of $500.000; at least $50,000 of such services were provided to customers Ioca ted ouu.ide of the State of California. 3. Brotherhood of Teamsters & Auto Truck Drivers cal 70. International Brotherhood of Teamsters. leurs, Warehousemen & Helpers of America. is a labor gani7..ation w1thm the meaning of Section 2(5) of the Act. 4. Gerard E. Gorham and Kenneth J. Richardson are operations manager and office manager. respectively. and are supervisors and agents of Respondent as those terms are used in Section 2 of the Act. Respondent has denied that JohnS. Wales has acted as a supervisor or as an agent for Respondent as alleged m the complaint. Respondent also has denied that 1t engaged 1n am unfair lahor practices. Respondent asserts. in response to the charging paragraph "f the complaint (par. VI. set forth s11pra). that: !\1r. Silva has not been hired smce on nr about \1an.:h 20. 1977. due to a decline in business. Financial ments have been submitted to the \:LRB which port this decisinn ttl hire fewer casual employees. of which Mr. Silva is one. Casual emp:oyees h1red dunng the penod in question were hired based on senwnty and the procedure outlined in the union contract. The union activities engaged in by Mr. Silva had ing to do with his employment or lack of 1t With art Dray age. In add1t1on to the 1ssues relating to the authority ,Jf Wales and the discriminatory charge contamed in graph VI of the complamt. new issues were raised as a sult of motmns made at the hearing by the attorney for the General Counsel. The General Counsel's attorney proposed at the conclusion of the hearing that the complaint he amended to conf(Jrm to the proof so as to allege further violatiOns of the Act as f(Jtlows: I. John Wales interrogated, threatened. and coerced va on three difterent occasions in October 1976. in March 1977, and on May 25. 1977, m the exercise of his Section 7 rights. 2. Respondent violated Secuon 8( a)(4) and ( l) by tedly refusing to employ Silva since on or about May 25. 1977. because he had filed an unfair labor practice charge with the 1\ational Labor Relations Board. Respondent opposed the General Counsel's proposed amendments. and I indicated at the hearing that I W!lUid rule on the motions in writing 111.\ Dec1sion m the after the parties had briefed all of the 1ssues. Robert Silva. the Charging Party. has been employed as a casual lumper and has been a member of Local 70 since I970. In working as a lumper. Silva helps in the unloading of ''piggyback" trailers at a warehouse or distribution ity after such trailers have been shipped across the country by rail. Silva stated that it would take 3-1/2 to 7 hours to unload a trailer. utilizing at least two lumpers, a man. and a forklift operator. The unloading is done under the direction of a supervismg teamster. Trailers do nut rive at a distribution facility every day. so the amount of work that a lumper performs is variable. Nearly all of the work that Silva has performed for spondent took place at the Rav-0-Vac warehouse facilit) in Hayward. Cah!(Jrnia, between October 1976 and March 1977. Silva said he worked a "one-sh,lt" lumpmg.Job  442 DECISIONS OF NATIONAL LABOR RELATIONS BOARD for Respondent at the Port of Oakland on one occasion and on a few other occasions at the Western Electric facility in San Leandro. California. Respondent's payroll records for the period October 1976 through September 1977, tedly "not 100 percent accurate,"1 show Silva was employed as a casuallumper at the Ray-0-Vac warehouse as follows: Octo her 1976-None Novemher 1976-5-1/2 hours December 1976-29 hours January 1977--31-1/2 hours Fehruary 1977-14-3/4 hours March 1977---None April May 1977--3-1/2 hours June 1977--None July 1977-7-1/2 hours August 1977-None September 1977--None Silva testified that two or three trailers per week would arrive for unloading at the Ray-0-Vac facility during the penod hetween Octoher 1976 and March 1977. Silva said he was first dispatched to work for Respondent at Western Electric at the end of October 1976 through the union hiring hall in the regular manner, which requires that the workman sign up at the hall and ohtain a written ral slip or "tag." Respondent's employee, John Wales. a driver and assistant dispatcher. brought the trailer to the distrihution point on that day. The two men met and cussed the fact that Wales had known Silva's father. Wales indicated at the time that he would help Silva get "a little time." Thereafter Silva would telephone Respondent's fice sometime around 7:15 a.m. nearly every day and quire. usually of Wales. whether there was a lumping joh availahle. This hiring procedure was at variance with tion 2 of the current collective-bargaining agreement, which provides. in part, that "whenever an Employer requires workmen. he shall notify the Local Hiring Hall .... " But, according to Silva. "the situation at the hiring hall ... deteriorated to the point that if people don't make phone calls they're not going to work." Silva said that a "request clause" in the contract does allow a company to ask that a particular worker he returned to work on a given job. Silva secured lumping johs at Ray-0-Vac in Decemher 1976. January 1977, and February 1977 after placing the early morning telephone calls to Respondent's office. When given a work assignment hy Respondent, Silva would stop by at the hmng hall and pick up a referral slip. Around late March or early April 1977, Office Manager RIChardson and Operations Manager Gorham directed Wales not to answer the phone until Gorham arrived around 8 a.m., when the firm opened for business.l Wales 1 Thts tnllJrmatton "based on Jt. Exh. 3. a tabulation based on incomplete rewrds. The partie> agree. however. that it 1s the best evidence of Silva's work for Respondent at Ray-0-Vac. Jt. Exh. 3 shows that Silva was the onh Jumper at Ray-0-Vac tn January and February 1977 and that persons than Stlva were employed subsequently. Respondent's payroll record for Stlva (Jt. Exh. 2) shows he worked lt1r Respondent on March 12 and 19. 1977. Stlva test1fied that he may have worked 2 days tn March li>r dent. 2 thought he recerveJ the tnstrlll:tions ''sometime m April": ham thought the were gtvcn in March. was relieved of other duties at the same time. Wales cated in his testimony that the change in his duties was not particularly significant as far as his status was concerned. on the basis that all the work he did early in the morning pnor to Gorham's arrival---opening up. calling the back ramp, calling the hiring hall for help, making out ets and other paperwork-wa' done "mostly as a favor" for Gorham. In other words, as Wales explained it, his work had always been of a nonsupervisory nature. For all practical purposes, Respondent stopped using va as a Jumper around March I. Ahout that time Silva stopped calling Respondent's office each morning and stead simply put his name down on the lumpers list at the hiring hall.' He said he had become concerned about the fact that workers were getting johs by calling employers rather than following the hiring procedure set forth in the collective-bargaining agreement. Silva indicated that he had done so in an effort to get Local 70 to stop engaging in a "subterfuge of the contract and the hiring procedure." Silva explained that around October 1976, about the time he started working for Respondent, he had become active with the Committee to Reform Local 70, a group which he said was "trying to correct actions at the hiring hall." Silva said he talked regularly about union activities with other persons with whom he worked. He also testified that he distributed Reform Union Committee literature at the union hiring halL at Ray-0-Vac, and at many other places. In March 1977 he made a jurisdictional complaint with the Union, arguing that warehousemen. memhers of another locaL were heing improperly used in unloading trailers. va said he "read the contract" to mean that "any extra help hes1des a dnver ... is to be hired out of our jurisdiction. Local 70." He testified that he had spoken with Juan cia. warehouse foreman at Ray-0-Vac. ahout the complaint around February. Robert Freitas, husiness representative for Local 70. tified that he had investigated Silva's JUrisdictional plaint. Initially. he told Respondent's Office Manager Ken Richardson that it was improper for a warehouseman to he unloading hand loads. But Freitas said he later determined that (ICC) Rail Plan No.4 was in effect at Ray-0-Vac and that the procedure being followed there was correct.Ł tas also testified that at Silva's request. and pursuant to the collective-bargaining agreement (Jt. Exh. I. sec. 5), he had appointed Silva as the stationary or area lumper at Ray-0-Vac effective May 5, 1977, as indicated in a letter of that date (G.C. Exh. 2). Freitas further explained that area Jumpers are appointed at the dtscretion of the Union as a convenience to the employer trucking company, and tt not call the hiring hall for help unless additional lumpers are needed. Silva testified that he sought and ohtained the area lump-'The htnng hall mamta1ns stx ltsts. and Silva woulu put hts name down on five of them. He said he dtd not have a Class 1 hcense and fur that reason was not eligible to work off of one of the lists 4 Another unloading procedure. called ICC Plan No. 2-112. requires that a dnver remain wtth the vehtcle and that a Jumper be employed. Freitas platned that under Plan No. 4, however, a trader may be dropped, and an area Jumper can be employed by d truckmg company w1th reimbursement bemg rece1ved from the consignee. Sliva test1lied that he understood that Respondent had pa1d rental on the ratl cars and the trailers. and Jumpers were req_wreJ. m unloadmg the traders.  STEWART DRAYAGE 443 er's position in order to obtain work from Respondent at Ray-0-Vac, but obviously the results were insignificant. He recalled working for Respondent only about three times ter receiving the area Jumper's appointment on May 5. 1977. On May 12 he took over a Jumper's job "when L. G. Ardis showed up out at Ray-0-Vac with no dispatch slip." He explained that he (Silva) could take over, as he was the area Jumper. Later on, in August he thought, he took over at Ray-0-Vac for another Jumper who had to stop ing a trailer and leave early to pick up a car. He described the other assignment as follows: Then I worked one other time right around that riod. I think it was a couple of days after, when I guess they had just forgot to call the hall and no Jumper showed up, so I worked the trailer. Operations Manager Gorham said he considered Silva a good worker and denied that Respondent had ever fused" to use Silva as a lumper before the charge was filed against the Company.5 Gorham conceded that he had used another lumper, Perry Jasper, at Ray-0-Vac because Juan Garcia. the foreman at Ray-0-Vac, had recommended that Jasper be used "as much as possible ... because he knew the merchandise better." Gorham attributed Silva's lack of work after March to the fact that Silva stopped calling in about that time. He said he knew that Silva had been made a stationary or area lumper. but he took that to mean that he could be working at other places nearby and not sarily be available at the Ray-0-Vac location.Ł Wales testified, however, that there were complaints about Silva from fellow workers at Ray-0-Vac. including Jumpers Jasper and Ardis and Foreman Juan Garcia. He nevertheless considered Silva as "dependable." According to Wales, fellow workers "got tired" of listening to Silva's complaints about Local 70 and the activities of his reform committee. Wales said he spoke to Silva on three separate occasions in an effort to get him to "cool" his talk about his union reform efforts. Wales said he first spoke to Silva at the Bavarian Village. He said Silva explained at that time that the reform committee wanted to get the Union to do things "right." Wales indicated that Silva did not stand loading procedures and added: I JUst told him that the men didn't like to work with him and that he had to stop the talk that he was domg while he was on the job. Off the job-fine. On the job-no. Wales said he again told Silva to "cool it" at the Western Electric facility, explaining that other Jumpers did not want to work with him. Wales spoke to Silva the third time at Ray-0-Vac after discussing the matter with Operations Manager Gorham and Teamster Coordinator Garcia. Wales testified that he sat down with Silva. with Garcia standing nearby. and spoke to him as follows: ... Now I'm going to lay it on the line. You've kept it up. I've asked you twice. You don't understand the plan 4's. We do not have to put Jumpers on this trailer. 'It was readd) conceded. however, that Respondent refused to use Sliva once he had filed a charge agam>t the Company. Ł Gorham said he did not know what an area lumper d1d untd the day of the heanng. He had not seen letter appomtmg S1lva the area lumper until the day of the heanng. We can drop it and the warehousemen can unload it. but Ray-0-Vac, due to their lack of manpower, they request another helper on the truck to expedite the unloading the truck so that their other people can do their normal work: putting up orders of batteries." Now, I said, "They pay for this. We pay the lumper. We are reimbursed by Ray-0-Vac. We do not have to put a Jumper unless the customer requests us, and that is a plan 4 trailer drop .... ... I told Bobby in plain language that he is known as a troublemaker and a s-disturber. I apologize for that, Your Honor. But it was true: tt was the only word I could use and if he would like a name like that he would lumping out of the hall for the rest of his life and never make a decent living, because no one. no company any place would hire a known troublemaker and put him on a permanent job where they would have union problems to keep them upset and keep them uptight all the time .... After having carefully considered the 
whole record, I find Respondent refused to employ Silva after March 19. 1977, by reason of his protected concerted activities: that spondent refused to employ Silva beginning on or about May 25, 1977, because he had filed an unfair labor practice charge against the Company: and. finally, Respondent lawfully interrogated or threatened Silva through its ant dispatcher. John Wales. These acts were, respectively, 
violative of Section 8(a)(3), (4). and ( 1) of the Act. The 8(a)(3) and (4) violations interfered with rights guaranteed under Section 7 of the Act and, thus, also involved tions of Section 8(a)( I) of the Act. The discriminatory re(l1sa! ro lure: Silva's testimony and the payroll data in the record mdicate persuasively that Respondent had stopped usmg Stlva hy around mtd-Man.:h 1977. Operations Manager Gorham denied that he fused" to employ Silva at that time, hut it is evident that Gorham went along with the request of Ray-0-Vac man Juan Garcia not to use Stlva. The real motivation for not using Silva was to avoid any problem with the Union and not because of any desire to use a more experienced lumper at Ray-0-Vac as claimed. Gorham may not have been annoyed by the fact that Stlva left literature at the Company's premises, as he testified. but the record does persuade me to conclude that Silva's plaints about the loading procedure employed at Ray-0-Vac and the "union talk" there influenced Respondent not to use Silva between mid-March and on or about May 25. 1977, when Silva filed the charge against Respondent. Assistant Dispatcher Wales testified credibly that ham had indicated that the dicision not to use Silva was made prior to the time that Silva had filed his unfair labor practice charge with the Board.' Wales' testimony also makes it clear that Stewart Drayage stopped using Stlva after it became known that Foreman Garcia at Rav-0-Vac and other workers there had voiced complaints about va's "union talk." Wales said he spoke to Silva on three 7 Wales did testify at one pomt on exammation h) the Company's sentative that he was not pos1t1ve that the deciSIOn had been made pnor to the t1me the charge was filed. 1 conclude. however. that the Compan) changed 1ts office procedures pnmarily to keep Wales off the phone so he would not he deahng with Sdvas requests tor W<>rk assŁgnments.  444 DECISIONS OF NATIONAL LABOR RELATIONS BOARD different occasions to get Silva to "cool it." He told tions Manager Gorham about the last of these tions before talking to Silva. According to Wales. Gorham told him: Well. the best thing to do is see. 'cause he is a good worker. but talk to him and see if you can straighten him out. Also. according to Wales. Office Manager Richardson had indicated to him that it had been decided ("I believe it was prior to the filing of the suit against Stewart Drayage . .") that Respondent would not use Silva and that the Company would "[j]ust go back to Perry Jasper ... or Ardis or other people that we were using at the time that we had on the list that we knew would do the JOb and be on time and be available for the work."' It should be noted that the validity of Silva's complaint about the loading procedures at Ray-0-Vac is not an issue in the proceeding. His complaint on this score and his "union talk" had a relation to the terms and conditions of employment and involved protected concerted activities. His actions were concerned. at least in part, with a sion contained in the collective-bargaining agreement and. moreover. redounded to the benefit of other employees. Such activities in no way interfered with Stewart Drayage's right to maintain order and wntrol over its busmess.9 The 8(aj(4) l'iolation: The evidence shows, and dent freely concedes. that it purposely refrained from ploying Silva after he had filed his unfair labor practice charge against the Company with the Board on May 25. 1977. Such conduct involved a clear violation of Section 8(a)(4) of the Act. which provides that it is an unfair labor practice for an employer ·· to discharge or otherv.·ise discriminate agaimt an ployee because he has filed charges or given testimony under this Act. [Emphasis supplied.] The issue was fully litigated at the hearing with the plied consent of the parties. See Electri-Fiex Company v. lV.LR.B .. 570 F.2d 1327 (7th Cir., 1978). No objection was raised to the offer of evidence bearing on the charge. thermore. Respondent did not desire any postponement of the trial of the case or further opportunity to present dence on the question. Accordingly. my recommended der will include a prohibition relating to the 8(a)(4) tion. 'Limon Business Representative Freitas te>tified that Richards stated to htm that "Stlva's servtces at Ray-0-Vac were termmated because there w"' too much umon talk at the JOh site." 'Respondent contends tt could not he held for dtscnminatmg against Silva for several reasons: Respondent was not requtred to use Sliva; there had heen a decline in bustness: Respondent dtd not know Silva. as an area or stationary lumper. would he available for work: Silva may not have been available as he was looking for other work: and Silva stopped calhng spondent's office for work. of these arguments meets the cructal issue or alters the determmattve facts as to It--Respondent disconimued the use of Silva because of protected concerted activities. See Szgnal Servzce, Inc. 226 NLRB 843 (1976). Respondent asks in tts bnef why Silva did not settle his complamt "at the unwn level" hy "the proper pn.x:edure?" The Board, however, does not now defer m mvolvmg alleged emplo)er discnmination and interference wtth protected nghts. See General American Transportation Corporatwn, 22R 1\;LRB 808 11977). The unlmŁful coercive remarks of Wales: As assistant patcher. John Wales had authority to hire Jumpers and did so. The record shows. in addition. that he had approved overtime work. and there were times when he operated the office alone. The facts of record indicate that Wales was a supervisor and an agent for Respondent at least up until late March or early April. when he was taken off of the phones (and relieved of other duties) because. according to Gorham. "it was getting out of hand."10 Thus, the ments of Wales to Silva to the effect that Silva should "cool" his union talk were clearly attributable to the spondent.11 The remarks of Wales were coercive under the stances-even though Wales may have been considered a family friend--because the message was clear in each case: Stop the union talk or you will not be working.'l Silva had a right under the Act to express his views about the Union and about how the collective bargaining was being carried out. There was no showing that Silva's union talk or other concerted activities interfered in any way with dent's ability to control its employees or otherwise conduct its business. Again. the evidence of the unlawful threats by Wales was entered on the record without objection. and the issue was tried by the implied consent of the parties. My ed Order will therefore include a prohibition covering the uttering of unlawful threats to employees. Based on the foregoing. and the entire record. I make the following conclusions of law: I. Respondent is an employer engaged in commerce within the meaning of Section 2(2). (6). and (7) of the Act. 2. The Brotherhood of Teamsters & Auto Truck Drivers Local 70, International Brotherhood of Teamsters. feurs. Warehousemen & Helpers of America is a labor ganization within the meaning of Section 2(5) of the Act. 3. Respondent violated Section 8(a)(3) and (I) of the Act by refusing to use Robert L. Silva. Jr.. between March 19. 1977. and May 25. 1977. because he engaged in union tivities. 4. Respondent violated Section 8(a)(4) of the Act by fusing to use Robert L. Silva. Jr .. after May 25, 1977. cause he had filed an unfair labor practice charge with the National Labor Relations Board. 10 As has heen noted. supra. Wales thought the changeover occurred m April whtle (iorham thought 1t occurred earlier. Respondent's brief states that Wales was told in Apnl to stay off the phone and out of day-to-day operations because he was "foulmg up . ."The bnef also states that the management decisiOn to change Wales' duties was "only coincidentall} timed Wtth Silva's decline in employment." The General Counsel's attorney points out in her brief that Wales was taken off of the phones "about the same time that Respondent ceased using Silva on a regular basis." She also notes that the "timing of Respondent's decision to elimmate Wales' htnng function raises serious questions about the honafideness of this event." 11 The remarks of Wales in the third conversation were made with spectfic permtssion of Operations Manager Gorham, who instructed Wales to "talk to him and see 1f you can straighten him _out." Statements made b} Wales under such circumstances were clearly attributable to Respondent whether Wales at that time was acting as a supervisor or not. See. for example. Am·raji Pluting Compuny, Inc., 213 NLRB 664 (1974). The record ts not clear when Wales' "cool 11 .. conversation'i w1th Silva <X:curred. except it is apparent that they would have taken place after Silva made ht, complainl concermng the loading procedures around March 1977. 12 See Florida Steel Corporation. 224 NLRR 4'i ( 1976). for a ca'" of ful tnterrogahon hy a close fnend.  STEWART DRAYAGE 445 5. Respondent violated Section 8(a)( l) of the Act by couraging union or other protected concerted activities through threats made by John Wales to Robert L. Silva. Jr. 6. The aforesaid unfair labor practices affected merce within the meaning of Section 2(6) and (7) of the Act. The Remed\'. Having found that Respondent engaged in unbir labor practices in violation of Section 8(a)(l). (3). and ( 4) of the Act, I shall recommend issuance of an Order for Respondent to cease and desist therefrom and to take certain affirmative action designed to effectuate the poses of the Act. The Order will require reinstatement of Robert L. Silva, Jr .. to his former position.11 or, if such position no longer exists. to a substantially equivalent tion without loss of seniority and other rights and leges, as well as payment of back pay for earnings lost as a result of the discriminatory refusal to use him. Backpay shall be computed with interest thereon as prescribed in F W. Woolworth Company, 90 NLRB 289 ( 1950). Isis Plumbing & Heating Co .. 136 NLRB 716 ( 1962) and Florida Steel Corporation, 231 NLRB 651 ( 1977). Upon the foregmng findings of fact. conclusiOns of law. and the entire record. and pursuant to Section IO(c) of the Act. I hereby issue the following recommended: ORDER" Stewart Drayage. A Subsidwry of Fritz Companies. Inc .. its officers. agents. successors. and assigns. shall: I. Cease and desist from: (a) Refusing to employ persons because they have gaged in umon or other protected concerted activities. (b) Refusing to employ persons because they filed an fair labor practice charge with the National Labor tions Board. ll Reinstatement of Silva to hiS former position mvolves placing htm tn a statu\ so he 1s fur as a Jumper on a nond1:-.cnmwatory basiS and in accordance w1th the collecttve-hargaimng agreement between Respondent and the l1nion. 14ln the event no exceptlllns are filed as provided by Sec. 102.46 of the Rules and RegulatiOns of the National Labor Relations Board, the findtngs. conclusmns. and recommended Order herem shall. as provided in Sec. 102.48 of the Rules and Regulations. he adopted by the Board and become its findmgs. wnclusions. and Order. and all objecttons thereto shall he deemed wa1ved for all (c) Threatening to discontinue the employment of sons because they engaged in union or other protected certed activities. (d) In any other manner interfering with. restrainmg. or coercing any employees in the exercise of their rights anteed in Section 7 of the Act. 2. Take the following affirmative action necessary to fectuate the purposes and policies of the Act: (a) Offer to Robert L. Silva. Jr., immediate and full statement to his former position or, if the position no longer exists. to a substantially equivalent position. without dice to hts seniority and other rights and privileges, and to make him whole in the manner prescribed in the Remedy section of this Decision for any loss of earnings incurred as a result of the discriminatory refusal to use him as a Jumper after March 19. 1977. (b) Preserve and. upon request. make available to the Board or its agents. for examination and copying. all roll records. social security payment records. timecards. personnel records and reports. and other records sary to analyze the amount of hack pay due 
under the terms of this Order. (c) Post at its Emeryville. California. place of business copies of the attached notice marked "Appendix."'' Copies of the notice on forms provided by the Regional Director of Region 32 of the Board. after being duly signed by dent's authorized representative. shall he posted by dent tmmediately upon receipt thereof. and he maintained by it for 60 consecutive days thereafter. m conspicuous places. including all places where notices to employees are customarily p<lsted. Reasonable steps shall he taken by spondent to insure that the notices are not altered. defaced or covered by any other material. (d) Notify the Regtonal Director for Region 32, in ing. within 20 days from the date of this Order. what steps the Respondent has taken to comply herewith. " In the event that thts Order is enforced by a JUdgment of a United States Court of Appeals. the words in the nottce readmg "Posted b) Order of the National Lah<Jr Relattons Board" shall read "Posted Pursuant to a Judgment of the L'nited States Court of Appeals Enforcmg 
an Order of the l.ahor Relattons Board." 